Title: To George Washington from Major General Israel Putnam, 28 November 1777
From: Putnam, Israel
To: Washington, George



Dr General
New Rochal [N.Y.] 28 Novr 1777

Since I wrote my Last nothing particular has happened in this Quarter. some days ago I had made a Desposition to Cross over to Long Island, and Attackt the Forts Huntington & Setauket. but before Matters could be got Ready for the Expedition, they Evacuated both Forts and are now Making very strong Works at the Upper End of the Island.
I Recd a Letter the other Day from Genl Dickenson Acquainting me that his Intentions was yesterday to make a Decent upon Statten Island, upon which I orderd Genls Parsons & Warners Brigades to March down towards Kings Bridge to Make a Diversion in his favour, which I

hope had the desired Effect. I am in haste Dr Genl Your Most Obedt Hble Sert

Israel Putnam

